DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation ‘counter to a direction of flow of the tool head’ in Line 11. It is unclear what is meant by this limitation. For purposes of examination, ‘direction of flow of the tool head’ will be interpreted as ‘direction of rotation of the tool head’ as discussed in the Interview on 12/20/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arvidson (WO 0158632) in view of Honda (WO 2014091748).
Regarding claim 1, Arvidson discloses a tool head 1 for use in a cutting tool comprising a central axis C about which the tool head is rotatable when coupled to a cutting tool. The head comprises a front end face 15 and a circumferential surface. A plurality of cutting elements 11 and associated flutes 9 are distributed circumferentially on the circumferential surface. A channel system 7 is configured to supply coolant to the cutting elements.
The front end face has coolant grooves 12, each of which leads from an associated outlet of the channel system 28 to a mouth in one of the flutes, and wherein at least one of the coolant grooves extends counter to a direction of rotation of the tool head (see Fig. 2). The coolant grooves have longitudinal openings (see e.g. Fig. 3 which shows the coolant grooves open to the front end face. A baffle disk 25 is fixed to the front end face, but Arvidson does not disclose the baffle disk completely covering the longitudinal openings.
Honda discloses a similar tool head, wherein coolant grooves 19/25 extend to a circumference of the tool head (see e.g. Figs. 3 & 4). However, Honda discloses a baffle disk 31 which is fixed to the front end face and completely covers the longitudinal openings.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the baffle disk of Arvidson as taught by Honda in order to more completely cover the longitudinal openings of the coolant grooves, reducing the amount of coolant wasted/not directed toward the cutting edges.
Regarding claim 2, Arvidson discloses each coolant groove extending from an associated one of the outlets toward the respective mouth, counter to the direction of rotation of the tool head.
Regarding claim 3, Arvidson discloses each coolant groove extends obliquely or in a curved manner or tangentially so as to deviate from a radial direction (see Fig. 2).
Regarding claim 4, Arvidson discloses each mouth being formed in a wall of an associated flute and is oriented toward a cutting edge of a respective cutting element (see e.g. Fig. 1, illustrating the mouth of the channel 12 being visible on the inner wall of the associated flute).
Regarding claims 5 & 6, Arvidson discloses the cutting elements each delimiting a chip removal surface that is angled away from the axis of rotation, positively inclined with respect to the central axis (see Fig. 13 for example, showing the front face of cutting element 11 illustrating the claimed angle).
Regarding claim 7, Arvidson discloses the radial cross section of the chip removal surfaces having a V-shaped or concave cross-sectional contour (see Fig. 2).
Regarding claim 8, Arvidson discloses the cutting elements and/or the flutes delimiting a chip removal funnel (e.g. Fig. 13 illustrates the funnel delimited by surfaces 16, 17 and rake face of cutting element 11).
Regarding claim 9, Arvidson does not disclose the baffle disk being a toothed ring.
Honda discloses the baffle disk 51 being a toothed ring, and radially projecting toothed segments 54 of the toothed ring cover at least portions of the coolant grooves.
claim 1 in the form of a toothed ring as taught by Honda, in order to more thoroughly cover the coolant grooves and more precisely direct the coolant to where it is desired.
Regarding claim 10, Arvidson discloses the baffle disk 25 being flat (e.g. Fig. 8) and could have been made by being cut out from a flat piece of material. “Cut out from a flat piece of stock” is considered a Product-by-Process limitation. (See MPEP 2113, and Non-Final Rejection of 10/01/2021 for more explanation).
Regarding claims 11 and 12, Arvidson discloses the channel system comprising a plurality of supply holes 28 made in the tool head, which each extend to one of the outlets, the supply holes branch off from a central channel 7 that extends axially through the tool head and extend obliquely outwards away from the central axis (see Fig. 6, showing the supply holes in cross-section).
Regarding claim 13, Arvidson discloses the cutting elements 11 being formed by a cutting plate mounted on a circumferential plate seat 10.
Regarding claim 14, Arvidson discloses between 4 and 50 of the cutting elements being arranged on the tool head and are uniformly distributed in the circumferential direction.
Regarding claim 15, neither Arvidson nor Honda disclose the particular length of the coolant grooves.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the coolant grooves with a length of between 1 and 10 mm, 
Regarding claim 16, Arvidson discloses the coolant grooves 12 lying entirely in an edge region of the end face (e.g. see Fig. 2). Neither Arvidson nor Honda explicitly disclose the edge region extending radially by an amount that is equal to between 0.6 and 1.0 times the radius of the end face.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to extend the edge region (that the grooves lie on) to between 0.6 and 1.0 times the radius of the edge region so as to provide suitable area for the grooves to be formed in and to be directed toward the openings to direct them to their respective mouth.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Alan Snyder/Primary Examiner, Art Unit 3722